EXHIBIT 10.2
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN
ISSUED PURSUANT TO REGULATION S PROMULGATED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”).  AS SUCH, THE SECURITIES REPRESENTED BY
THIS WARRANT ARE “RESTRICTED SECURITIES” AND MAY NOT BE SOLD, OFFERED FOR SALE,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
DISPOSED OF OTHER THAN (A) (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
AS TO THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT UNDER THE SECURITIES
ACT, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT, OR (IV) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, (B) PURSUANT TO THE
REGISTRATION AND QUALIFICATION REQUIREMENTS OF APPLICABLE STATE, PROVENTIAL AND
FOREIGN SECURITIES LAWS OR PURSUANT TO ONE OR MORE EXEMPTIONS FROM SUCH
REGISTRATION AND QUALIFICATION REQUIREMENTS, AND (C) IF THE CORPORATION
REQUESTS, BASED ON AN OPINION SATISFACTORY TO THE CORPORATION WITH RESPECT TO
FOREGOING (A) AND (B) HAS BEEN RENDERED BY COUNSEL.  THE HOLDER HEREOF AGREES
THAT (X) ANY HEDGING TRANSACTION WITH RESPECT TO THE SECURITIES REPRESENTED BY
THIS WARRANT WILL BE CONDUCTED IN COMPLIANCE WITH THE SECURITIES ACT AND (Y) IT
WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM THE SECURITIES
REPRESENTED BY THIS WARRANT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
OF THIS LEGEND. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION” AND “UNITED
STATES” HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN REGULATION S UNDER THE
SECURITIES ACT.
 
WARRANT
(Non-U.S. Investor)
 
Warrant Certificate No.: [●]
 
Original Issue Date: [●]
 
FOR VALUE RECEIVED, Sara Creek Gold Corp., a Nevada corporation (the “Company”),
hereby certifies that _________________, a ______________, or its permitted
registered assigns (the “Holder”), is entitled to purchase from the Company
_____________ (_________) duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock at a purchase price per share of $0.20
(subject to adjustment as provided herein, the “Exercise Price”), all subject to
the terms, conditions and adjustments set forth below in this Warrant. Certain
capitalized terms used in this Warrant are defined in Section 1.
 
 
 

--------------------------------------------------------------------------------

 
 
This Warrant has been issued pursuant to the terms of that certain Confidential
Private Placement Subscription Agreement, dated as of ___________, 20___ (the
“Subscription Agreement”), between the Company and the Holder.
 
1.             Definitions. As used in this Warrant, the following terms have
the respective meanings set forth below:
 
“$” means United States dollars.
 
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3, multiplied by (b) the Exercise Price in effect
as of the Exercise Date.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in the city of Los Angeles, California, are
authorized or obligated by law or executive order to close.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the Original Issue Date.
 
“Company” has the meaning set forth in the preamble of this Warrant.
 
“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.
 
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Los Angeles, California time, on a Business
Day, including, without limitation, the receipt by the Company of the Exercise
Agreement, this Warrant and the Aggregate Exercise Price.
 
“Exercise Agreement” means an Exercise Agreement in the form attached to this
Warrant as Exhibit A.
 
“Exercise Period” has the meaning set forth in Section 2.
 
“Exercise Price” has the meaning set forth in the preamble of this Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
“Fair Market Value” means, as of any particular date: (a) the volume weighted
average of the closing sales prices of the Common Stock for such day on all
domestic securities exchanges on which the Common Stock may at the time be
listed; (b) if there have been no sales of the Common Stock on any such exchange
on any such day, the average of the highest bid and lowest asked prices for the
Common Stock on all such exchanges at the end of such day; (c) if on any such
day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board or
similar quotation system or association for such day; or (d) if there have been
no sales of the Common Stock on the OTC Bulletin Board or similar quotation
system or association on such day, the average of the highest bid and lowest
asked prices for the Common Stock quoted on the OTC Bulletin Board or similar
quotation system or association at the end of such day; in each case, averaged
over twenty (20) consecutive Business Days ending on the Business Day
immediately prior to the day as of which “Fair Market Value” is being
determined; provided, that if the Common Stock is listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Stock is not listed on any domestic securities exchange or quoted on the
OTC Bulletin Board or similar quotation system or association, the “Fair Market
Value” of the Common Stock shall be the fair market value per share as
determined by the Board in its reasonable discretion.
 
“Holder” has the meaning set forth in the preamble of this Warrant.
 
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Original Issue Date” has the meaning set forth on the cover page to this
Warrant.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.
 
“Sale Event” means (i) any sale of Common Stock (excluding issuances of Common
Stock by the Company) in a single transaction or a series of related
transactions in which the holders of Common Stock immediately prior to such sale
of Common Stock do not, directly or indirectly, own at least a majority of the
Common Stock outstanding immediately after such sale of Common Stock, (ii) any
merger, consolidation, reorganization or other business combination of the
Company with or into any other corporation or other entity in which the holders
of Common Stock immediately prior to such merger, consolidation, reorganization
or business combination do not, directly or indirectly, own capital stock of the
entity surviving such merger, consolidation, reorganization or business
combination representing at least a majority of the combined voting power of the
outstanding securities of such entity immediately after such merger,
consolidation, reorganization or business combination, or (iii) a sale, lease or
other disposition of all or substantially all of the assets of the Company to an
unrelated person or entity by means of a single transaction or a series of
related transactions.
 
 
3

--------------------------------------------------------------------------------

 
 
“Securities Act” has the meaning set forth in the legend endorsed on the cover
page of this Warrant.
 
“Subscription Agreement” has the meaning set forth in the preamble of this
Warrant.
 
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.
 
“Warrant Shares” means the shares of Common Stock or other securities then
purchasable upon exercise of this Warrant, as the same may be adjusted in
accordance with the terms of this Warrant.
 
2.              Term of Warrant. Subject to the terms and conditions of this
Warrant, at any time or from time to time after the date hereof and prior to
5:00 p.m., Los Angeles, California time, on the five (5) year anniversary of the
Original Issue Date or, if such day is not a Business Day, on the next preceding
Business Day (the “Exercise Period”), the Holder of this Warrant may exercise
this Warrant for all or any part of the Warrant Shares purchasable hereunder.
 
3.              Exercise of Warrant.
 
(a)           Exercise Procedure. This Warrant may be exercised from time to
time on any Business Day during the Exercise Period, for all or any part of the
unexercised Warrant Shares, upon:
 
(i)            surrender of this Warrant to the Company at its then principal
executive offices (or an indemnification in accordance with Section 9 in the
case of the loss, theft, destruction or mutilation of this Warrant), together
with a duly completed (including specifying the number of Warrant Shares for
which this Warrant is being exercised) and executed Exercise Agreement; and
 
(ii)           payment to the Company of the Aggregate Exercise Price in
accordance with Section 3(b).
 
(b)           Payment of the Aggregate Exercise Price. Payment of the Aggregate
Exercise Price shall be made by delivery to the Company of a certified or
official bank check payable to the order of the Company or by wire transfer of
immediately available funds to an account designated in writing by the Company,
in the amount of such Aggregate Exercise Price.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Delivery of Stock Certificates. Upon receipt by the Company of the
Exercise Agreement, surrender of this Warrant and payment of the Aggregate
Exercise Price (in accordance with Section 3(a)), the Company shall, as promptly
as reasonably practicable, and in any event within ten (10) Business Days
thereafter, execute (or cause to be executed) and deliver (or cause to be
delivered) to the Holder a certificate or certificates representing the Warrant
Shares issuable upon such exercise, together with cash in lieu of any fraction
of a share, as provided in Section 3(d). The stock certificate or certificates
so delivered shall be, to the extent possible, in such denomination or
denominations as the exercising Holder shall reasonably request in the Exercise
Agreement and shall be registered in the name of the Holder or, subject to
compliance with Section 7, such other Person’s name as shall be designated in
the Exercise Agreement. This Warrant shall be deemed to have been exercised and
such certificate or certificates of Warrant Shares shall be deemed to have been
issued, and the Holder or (subject to compliance with Section 7) any other
Person so designated to be named therein shall be deemed to have become a holder
of record of such Warrant Shares for all purposes, as of the Exercise Date.
 
(d)           Fractional Shares. The Company shall not be required to issue a
fractional Warrant Share upon exercise of this Warrant. As to any fraction of a
Warrant Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.
 
(e)           Delivery of New Warrant. Unless the purchase rights represented by
this Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.
 
(f)           Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.
With respect to the exercise of this Warrant, the Company hereby represents,
covenants and agrees that:
 
(i)            This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.
 
(ii)           All Warrant Shares issuable upon the exercise of this Warrant in
compliance with the terms of this Warrant shall be, upon issuance, and the
Company shall take all such actions as may be necessary or appropriate in order
that such Warrant Shares are, validly issued, fully paid and non-assessable,
issued without violation of any preemptive or similar rights of any stockholder
of the Company and free and clear of all taxes, liens and charges.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           The Company shall use commercially reasonable efforts to cause
the Warrant Shares, immediately upon such exercise, to be listed on any domestic
securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares are listed at the time of such exercise.
 
(iv)           The Company shall pay all expenses in connection with, and all
taxes and other governmental charges that may be imposed with respect to, the
issuance or delivery of Warrant Shares upon exercise of this Warrant; provided,
that the Company shall not be required to pay any tax or governmental charge
that may be imposed with respect to any applicable withholding or the issuance
or delivery of the Warrant Shares to the Holder or to any other Person permitted
to receive Warrant Shares upon exercise of this Warrant, and no such issuance or
delivery shall be made unless and until the Holder or such Person has paid to
the Company the amount of any such tax, or has established to the satisfaction
of the Company that such tax has been paid.
 
(g)           Conditional Exercise. Notwithstanding any other provision of this
Warrant, if an exercise of any portion of this Warrant is to be made in
connection with a public offering or a Sale Event, such exercise may at the
election of the Holder be conditioned upon the consummation of such transaction,
in which case such exercise shall not be deemed to be effective until
immediately prior to the consummation of such transaction.
 
(h)           Reservation of Shares. During the Exercise Period, the Company
shall at all times reserve and keep available out of its authorized but unissued
Common Stock or other securities constituting Warrant Shares, solely for the
purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant, and the par value per
Warrant Share shall at all times be less than or equal to the applicable
Exercise Price. The Company shall not increase the par value of any Warrant
Shares receivable upon the exercise of this Warrant above the Exercise Price
then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.
 
4.           Adjustment to Exercise Price and Number of Warrant Shares. The
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 4.
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           Adjustment to Exercise Price and Warrant Shares Upon Dividend,
Subdivision or Combination of Common Stock. If the Company shall, at any time or
from time to time after the Original Issue Date, (i) pay a dividend or make any
other distribution upon the Common Stock or any other capital stock of the
Company payable in shares of Common Stock or in Options or Convertible
Securities, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, then the Exercise Price in effect immediately prior to any such
dividend, distribution or subdivision shall be proportionately reduced and the
number of Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased. If the Company at any time combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of Warrant Shares
issuable upon exercise of this Warrant shall be proportionately decreased. Any
adjustment under this Section 4(a) shall become effective concurrent at the time
such dividend, subdivision or combination becomes effective.
 
(b)           Adjustment to Exercise Price and Warrant Shares Upon
Reorganization, Reclassification, Consolidation or Merger. In the event of any
(i) capital reorganization of the Company, (ii) reclassification of the stock of
the Company (other than (x) a change in par value, from par value to no par
value, or from no par value to par value, or (y) as a result of a stock dividend
or subdivision, split-up or combination of shares), (iii) consolidation or
merger of the Company with or into another Person, (iv) sale of all or
substantially all of the Company’s assets to another Person or (v) other similar
transaction (other than any such transaction covered by Section 4(a)), in each
case which entitles the holders of Common Stock to receive (either directly or
upon subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock, each Warrant shall, immediately after such
reorganization, reclassification, consolidation, merger, sale or similar
transaction, remain outstanding and shall thereafter, in lieu of or in addition
to (as the case may be) the number of Warrant Shares then exercisable under this
Warrant, be exercisable for the kind and number of shares of stock or other
securities or assets of the Company or of the successor Person resulting from
such transaction to which the Holder would have been entitled upon such
reorganization, reclassification, consolidation, merger, sale or similar
transaction if the Holder had exercised this Warrant in full immediately prior
to the time of such reorganization, reclassification, consolidation, merger,
sale or similar transaction and acquired the applicable number of Warrant Shares
then issuable hereunder as a result of such exercise; and, in such case,
appropriate adjustment (in form and substance determined by the Board in its
reasonable discretion) shall be made with respect to the Holder’s rights under
this Warrant to insure that the provisions of this Section 4 hereof shall
thereafter be applicable, as nearly as possible, to this Warrant in relation to
any shares of stock, securities or assets thereafter acquirable upon exercise of
this Warrant (including, in the case of any consolidation, merger, sale or
similar transaction in which the successor or purchasing Person is other than
the Company, an immediate adjustment in the Exercise Price to the value per
share for the Common Stock reflected by the terms of such consolidation, merger,
sale or similar transaction, and a corresponding immediate adjustment to the
number of Warrant Shares acquirable upon exercise of this Warrant without regard
to any limitations or restrictions on exercise, if the value so reflected is
less than the Exercise Price in effect immediately prior to such consolidation,
merger, sale or similar transaction). The provisions of this Section 4(b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales or similar transactions. Subject to Section 5,
the Company shall not effect any such reorganization, reclassification,
consolidation, merger, sale or similar transaction unless, prior to the
consummation thereof, the successor Person (if other than the Company) resulting
from such reorganization, reclassification, consolidation, merger, sale or
similar transaction, shall assume, by written instrument substantially similar
in form and substance to this Warrant, the obligation to deliver to the Holder
such shares of stock, securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant. With respect to any corporate event or other transaction
contemplated by the provisions of this Section 4(b), the Holder shall have the
right to elect prior to the consummation of such event or transaction, to give
effect to the exercise rights contained in Section 3 instead of giving effect to
the provisions contained in this Section 4(b) with respect to this Warrant.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Certain Events. If any event of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
occurs, then the Board shall make an appropriate adjustment in the Exercise
Price and the number of Warrant Shares issuable upon exercise of this Warrant so
as to protect the rights of the Holder in a manner consistent with the
provisions of this Section 4; provided, that no such adjustment pursuant to this
Section 4(c) shall increase the Exercise Price or decrease the number of Warrant
Shares issuable as otherwise determined pursuant to this Section 4.
 
(d)           Certificate as to Adjustment.
 
(i)            As promptly as reasonably practicable following any adjustment of
the Exercise Price that results in an increase or decrease of the Exercise Price
of $0.01 or more, but in any event not later than twenty (20) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.
 
(ii)           As promptly as reasonably practicable following the receipt by
the Company of a written request by the Holder, but in any event not later than
ten (10) Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer certifying the Exercise Price then in effect
and the number of Warrant Shares or the amount, if any, of other shares of
stock, securities or assets then issuable upon exercise of the Warrant; provided
that the Holder may only exercise its rights pursuant to this Section 4(d)(ii)
once during any twelve consecutive month period.
 
(e)           Notices. In the event:
 
 
8

--------------------------------------------------------------------------------

 
 
(i)             that the Company shall take a record of the holders of its
Common Stock (or other capital stock or securities at the time issuable upon
exercise of the Warrant) for the purpose of entitling or enabling them to
receive any dividend or other distribution, to receive any right to subscribe
for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or
 
(ii)            of any capital reorganization of the Company, any
reclassification of the Common Stock of the Company, any consolidation or merger
of the Company with or into another Person, or sale of all or substantially all
of the Company’s assets to another Person; or
 
(iii)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;
 
 then, and in each such case, the Company shall send or cause to be sent to the
Holder at least twenty (20) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution or other right or action, and a description of such dividend,
distribution or other right, or (B) the effective date on which such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up is proposed to take place, and the date, if any is to
be fixed, as of which the books of the Company shall close or a record shall be
taken with respect to which the holders of record of Common Stock (or such other
capital stock or securities at the time issuable upon exercise of the Warrant)
shall be entitled to exchange their shares of Common Stock (or such other
capital stock or securities) for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.
 
5.             Sale Event.  Notwithstanding anything in this Warrant to the
Contrary, the Company shall have the right (exercisable in the sole and absolute
discretion of the Board), but not the obligation, in connection with a Sale
Event to make or provide for a cash payment to Holder, in exchange for the
cancellation of this Warrant, in an amount equal to the difference between (a)
the value as determined by the Board of the consideration payable, or otherwise
to be received by stockholders, per share of Common Stock pursuant to a Sale
Event multiplied by the number of Warrant Shares then issuable under this
Warrant and (b) the Aggregate Exercise Price of all such Warrant Shares, subject
to the other terms and conditions of the Sale Event (such as representations and
warranties, holdback and escrow amounts, indemnification obligations and
purchase price adjustments) to the extent applicable to Common Stock holders.
 
 
9

--------------------------------------------------------------------------------

 
 
6.             Restrictions on Exercise.  Notwithstanding anything in this
Warrant to the contrary, this Warrant may not be exercised if the issuance of
Warrant Shares upon such exercise or if the method of payment for such Warrant
Shares would constitute a violation of any applicable laws or regulations,
including, without limitation, applicable United States, foreign, provincial and
state securities laws and regulations.  The Company may require Holder to make
any representations and warranties to the Company as may be required by any
applicable law or regulation (including, without limitation, applicable United
States, foreign, provincial and state securities laws and regulations) before
allowing this Warrant to be exercised.  Without limiting the generality of the
foregoing, Warrant Shares issued upon exercise of this Warrant may not be issued
in the name of any Person other than Holder unless the transfer conditions
referred to in the legend endorsed on the cover page of this Warrant have been
complied with to the satisfaction of the Company.  In addition, no Warrant
Shares will be issued pursuant to the exercise of this Warrant unless such
issuance and such exercise comply with all relevant requirements of any stock
exchange upon which the Common Stock may then be listed.
 
7.             Transfer of Warrant. Subject to the transfer conditions referred
to in the legend endorsed on the cover page of this Warrant, this Warrant and
all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Company at
its then principal executive offices with a properly completed and duly executed
Assignment in the form attached hereto as Exhibit B, together with funds
sufficient to pay any transfer taxes described in Section 3(f)(v) in connection
with the making of such transfer. Upon such compliance, surrender and delivery
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly be cancelled.
 
8.             Holder Not Deemed a Stockholder; Limitations on Liability. Prior
to the issuance to the Holder of the Warrant Shares to which the Holder is then
entitled to receive upon the due exercise of this Warrant, the Holder shall not
be entitled to vote or receive dividends or be deemed the holder of shares of
capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, as such, any of the rights
of a stockholder of the Company or any right to vote, give or withhold consent
to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
9.             Replacement on Loss; Division and Combination.
 
(a)           Replacement of Warrant on Loss. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and upon delivery of an indemnity reasonably
satisfactory to the Company and, in case of mutilation, upon surrender of such
Warrant for cancellation to the Company, the Company at its own expense shall
execute and deliver to the Holder, in lieu hereof, a new Warrant of like tenor
and exercisable for an equivalent number of Warrant Shares as the Warrant so
lost, stolen, mutilated or destroyed; provided, that, in the case of mutilation,
no indemnity shall be required if this Warrant in identifiable form is
surrendered to the Company for cancellation.
 
(b)           Division and Combination of Warrant. Subject to compliance with
the applicable provisions of this Warrant as to any transfer or other assignment
that may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the respective Holders. Subject to compliance with the applicable
provisions of this Warrant as to any transfer or assignment that may be involved
in such division or combination, the Company shall at its own expense execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants so
surrendered in accordance with such notice. Such new Warrant or Warrants shall
be of like tenor to the surrendered Warrant or Warrants and shall be exercisable
in the aggregate for an equivalent number of Warrant Shares as the Warrant or
Warrants so surrendered in accordance with such notice.
 
10.           Compliance with the Securities Act.
 
(a)           Agreement to Comply with the Securities Act; Legend. The Holder,
by acceptance of this Warrant, agrees to comply in all respects with the
provisions of this Section 10 and the restrictive legend requirements set forth
on the face of this Warrant and further agrees that that Holder shall not offer,
sell or otherwise dispose of this Warrant or any Warrant Shares to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act or applicable United States, foreign, provincial
or state securities laws and regulations. This Warrant and all Warrant Shares
issued upon exercise of this Warrant (unless registered under the Securities
Act) shall be stamped or imprinted with a legend in substantially the following
form:
 
 
11

--------------------------------------------------------------------------------

 
 
“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
BEEN ISSUED PURSUANT TO REGULATION S PROMULGATED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  AS SUCH, THE SECURITIES REPRESENTED
BY THIS WARRANT ARE “RESTRICTED SECURITIES” AND MAY NOT BE SOLD, OFFERED FOR
SALE, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
DISPOSED OF OTHER THAN (A) (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
AS TO THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT UNDER THE SECURITIES
ACT, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE
WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT, OR (IV) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, (B) PURSUANT TO THE
REGISTRATION AND QUALIFICATION REQUIREMENTS OF APPLICABLE STATE, PROVENTIAL AND
FOREIGN SECURITIES LAWS OR PURSUANT TO ONE OR MORE EXEMPTIONS FROM SUCH
REGISTRATION AND QUALIFICATION REQUIREMENT, AND (C) IF THE CORPORATION REQUESTS,
BASED ON AN OPINION SATISFACTORY TO THE CORPORATION WITH RESPECT TO FOREGOING
(A) AND (B) HAS BEEN RENDERED BY COUNSEL.  THE HOLDER HEREOF AGREES THAT (X) ANY
HEDGING TRANSACTION WITH RESPECT TO THE SECURITIES REPRESENTED BY THIS WARRANT
WILL BE CONDUCTED IN COMPLIANCE WITH THE SECURITIES ACT AND (Y) IT WILL DELIVER,
OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED BY
THIS WARRANT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION” AND “UNITED STATES”
HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN REGULATION S UNDER THE
SECURITIES ACT.”
 
(b)           Representations of the Holder. In connection with the issuance of
this Warrant and each exercise of this Warrant, the Holder specifically
represents, as of the Original Issue Date and each Exercise Date, to the Company
as follows:
 
(i)             The Holder (A) is not a “U.S. Person” as defined in Rule 902 of
Regulation S promulgated under the Securities Act and (B) is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act. The Holder is acquiring this Warrant and all Warrant Shares
issued upon exercise hereof for investment for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
of this Warrant or the Warrant Shares, except pursuant to sales registered or
exempted under the Securities Act.
 
(ii)            The Holder understands and acknowledges that this Warrant and
the Warrant Shares to be issued upon exercise hereof are “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
addition, the Holder represents that it is familiar with Regulation S and Rule
144 under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
 
 
12

--------------------------------------------------------------------------------

 
 
(iii)           The Holder acknowledges that it can bear the economic and
financial risk of its investment for an indefinite period, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Warrant and the Warrant
Shares. Subject to Section 10(b)(iv), the Holder has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Warrant and the business, properties,
prospects and financial condition of the Company.
 
(iv)           The Holder acknowledges and agrees that neither the Company, nor
any officer, director, employee or representative of the Company, nor any other
Person has made or is making any representations or warranties of any kind or
nature whatsoever, express or implied, beyond those expressly given by the
Company in this Warrant and in the Subscription Agreement.
 
11.           Warrant Register. The Company shall keep and properly maintain at
its principal executive offices books for the registration of this Warrant and
any transfers of this Warrant. The Company may deem and treat the Person in
whose name the Warrant is registered on such register as the Holder thereof for
all purposes, and the Company shall not be affected by any notice to the
contrary, except any assignment, division, combination or other transfer of the
Warrant effected in accordance with the provisions of this Warrant.
 
12.           Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
(or similar electronic format) document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient; or (d) on the fourth day
after the date mailed, by USPS certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the addresses indicated below (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 12).
 
 
13

--------------------------------------------------------------------------------

 
 
If to the Company:
Sara Creek Gold Corp.
326 South Pacific Coast Highway
Suite 102
Redondo Beach, CA 90277
E-mail: dkatic@hawkerenergyllc.com
Attn:  President
   
with a copy to (which shall not
constitute notice):
Rutan & Tucker, LLP
611 Anton Blvd., Suite 1400
Costa Mesa, CA 92626
E-mail: gamber@rutan.com
Attn:  Gregg Amber, Esq.
and
E-Mail: gsleichter@rutan.com
Attn: Garett Sleichter, Esq.
If to the Holder:      

         
E-mail:
   
Attn:
 

 
 
 
 
13.           Cumulative Remedies. The rights and remedies provided in this
Warrant are cumulative and are not exclusive of, and are in addition to and not
in substitution for, any other rights or remedies available at law, in equity or
otherwise.
 
14.           Equitable Relief. Each of the Company and the Holder acknowledges
that a breach or threatened breach by such party of any of its obligations under
this Warrant would give rise to irreparable harm to the other party hereto for
which monetary damages would not be an adequate remedy and hereby agrees that in
the event of a breach or a threatened breach by such party of any such
obligations, the other party hereto shall, in addition to any and all other
rights and remedies that may be available to it in respect of such breach, be
entitled to equitable relief, including a restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction.
 
15.           Entire Agreement. This Warrant, together with the Subscription
Agreement, constitutes the sole and entire agreement of the parties to this
Warrant with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the provisions of this Warrant and the provisions of the Subscription Agreement,
the provisions of this Warrant shall control.
 
16.           Successor and Assigns. This Warrant and the rights evidenced
hereby shall be binding upon and shall inure to the benefit of the parties
hereto and the successors of the Company and the successors and permitted
assigns of the Holder. Such successors and/or permitted assigns of the Holder
shall be deemed to be a Holder for all purposes hereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
17.           No Third-Party Beneficiaries. This Warrant is for the sole benefit
of the Company and the Holder and their respective successors and, in the case
of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.
 
18.           Headings. The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.
 
19.           Amendment and Modification; Waiver. This Warrant may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by the Company or the Holder of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
20.           Severability. If any term or provision of this Warrant is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
21.           Governing Law. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Nevada.
 
22.           Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Warrant or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of California in each case located in the city of Los
Angeles and County of Los Angeles, California, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by certified
or registered mail to such party’s address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
 
15

--------------------------------------------------------------------------------

 
 
23.           Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, to the fullest extent permitted by law,
each such party irrevocably and unconditionally waives any right it may have to
a trial by jury in respect of any legal action arising out of or relating to
this Warrant or the transactions contemplated hereby.
 
24.           Counterparts. This Warrant may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Warrant delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Warrant.
 
25.           No Strict Construction. This Warrant shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.






[SIGNATURE PAGE FOLLOWS]
 
 
 
 

 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2


IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.
 
Sara Creek Gold Corp.  
 
  By:
 
  Name:     Title:    

 

Accepted and agreed,   [HOLDER NAME]         By:
 
  Name:     Title:    



 
 
 
 


Signature Page to Warrant
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
EXHIBIT A
EXERCISE AGREEMENT
 
TO:          SARA CREEK GOLD CORP.
 
The undersigned Holder hereby exercises the right to purchase _______________
shares of Common Stock of the Company pursuant to the terms of the attached
Warrant.
 
The Aggregate Exercise Price for the purchase of such shares of Common Stock
calculated in accordance with the Warrant equals: $_______________.  The
undersigned Holder has either (a) enclosed herewith a certified or official bank
check payable to the order of the Company in the full amount of such Aggregate
Exercise Price or (b) prior to or on the date of this Exercise Agreement paid
the full amount of such Aggregate Exercise Price by wire transfer of immediately
available funds to an account designated in writing by the Company.
 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.
 
The undersigned Holder represents that it is acquiring the shares upon exercise
of the Warrant for its own account and not with a view toward, or for resale in
connection with, the public sale or distribution of those shares, except
pursuant to sales registered or exempted under the Securities Act of 1933, as
amended (the “Securities Act”), and that as of the date hereof, the undersigned
(A) is not a “U.S. Person” as defined in Rule 902 of Regulation S promulgated
under the Securities Act and (B) is an “accredited investor” as defined in Rule
501 of Regulation D promulgated under the Securities Act.
 
 
Name of Holder:
     
Signature of Holder:
     
Name of Authorized
Signatory (if an entity):
     
Title of Authorized
Signatory (if an entity):
     
Dated:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.2
 
EXHIBIT B
 
ASSIGNMENT
(To Be Signed Only On Transfer Of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase shares of Common Stock of Sara Creek Gold
Corp. into which the within Warrant relates specified under the headings “Number
of Warrants Transferred,” respectively, opposite the name(s) of such person(s)
and appoints each and any officer of the Corporation as attorney to transfer the
undersigned’s respective right on the register of warrants maintained by the
Corporation with full power of substitution in the premises.
 

 
 
Transferees
 
 
Address
 
 
Number of Warrants
Transferred
                                                           
 
 
 
                   

 



Dated:          
(Signature must conform to name of Holder as
specified on the face of the Warrant)
     

 
Address:
                         
Signature Guarantee


 
ACCEPTED AND AGREED:
[TRANSFEREE]
 

   (Name)

 
The signature of the Holder to this Assignment must correspond exactly with the
name of the Holder as set forth on the face of the Warrant in every particular
and the signature must be guaranteed by a U.S. chartered bank or by a medallion
signature guarantee from a member of a recognized Signature Medallion Guarantee
Program.
 
 
 

--------------------------------------------------------------------------------